DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-3, 7, 11, 26, 28-29, 32-35, 40, 46, 54, 56-58, 62, and 65 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7, 11, 26, 28-29, 32-35, 40, 46, 54, and 56-57 in the reply filed on 13 Jul. 2022 is acknowledged.
Claims 58, 62, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 Jul. 2022.
Applicant’s election without traverse of the elected species, claims 1-3, 7, 26, 28-29, 32-35, 40, 46, 54, and 56-57 in the reply filed on 13 Jul. 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


    PNG
    media_image1.png
    135
    329
    media_image1.png
    Greyscale


Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/41787 filed on 12 Jul. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/531,733 filed on 12 Jul. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 Mar. 2020, 24 Mar. 2020, and 17 Jun. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	
Claim(s) 1-3, 28-29, 32-35, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crew et al. (WO 2018/102067 A2; provisional filed 1 Nov. 2016; see IDS filed on 17 Jun. 2021).

	Regarding claims 1, 28, and 32 Crew et al. disclose 
    PNG
    media_image2.png
    145
    378
    media_image2.png
    Greyscale
 (see pg. 394).  This reads on a compound of instant formula (I) T-L-E wherein T is a tau protein binding moiety, E is a cereblon E3 ubiquitin ligase binding moiety, and L is an unsubstituted heteroalkylene.  Regarding claims 2-3, and 40 (I-B), the T is of formula T-I 
    PNG
    media_image3.png
    136
    150
    media_image3.png
    Greyscale
 wherein L=CR5, M=N, P=CR7, Q=CR8, R5=R7=R8=H; X=bond, R9=H; R1=R2=R4=H; and R3=-(CH2)nA-O-, n=0, and A=heteroarylene.  Regarding claim 29, L =
    PNG
    media_image4.png
    56
    118
    media_image4.png
    Greyscale
, and q=3.  Regarding claims 33-35 and 46 (I-h), E is of formula E-II and I-h 
    PNG
    media_image5.png
    133
    203
    media_image5.png
    Greyscale
 wherein m=0; Y=-NRB(CH2)k-, k=0; XA=C(O); n=0; R5A=H; R4A=form a C(O); and R3A=H.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7, 26, 28-29, 32-35, 40, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew et al. (WO 2018/102067 A2; provisional filed 1 Nov. 2016; see IDS filed on 17 Jun. 2021), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012; see attached 892) and Bradner et al. (WO 2016/105518 A1; published 20 Jun. 2016; see IDS filed on 24 Mar. 2020).

	Crew et al. teach as discussed above.  Crew et al. teach tau-protein targeting and associated methods of use (see title).  Crew et al. teach bifunctional compounds, which contain one end VHL or cereblon ligand which binds to the E3 ubiquitin ligase and on the other end a moiety which binds tau protein, such that the tau protein is placed in proximity to the ubiquitin ligase to effect degradation of the tau (see abstract).  Crew et al. teach methods of using an effective amount of the compounds for the treatment or amelioration of disease conditions due to accumulation or aggregation of Tau proteins such as tauopathies (see [0013]).  Crew et al. teach that PTM are molecules that bind to tau protein (TBM) and ULM are molecules that bind to VHL E3 ubiquitin ligase and/or to CLM E3 ubiquitin ligase (see [0020]-[0021]).  Crew et al. disclose that example 3 
    PNG
    media_image6.png
    120
    394
    media_image6.png
    Greyscale
 has activity A (see [1158], table 1, ≤50% tau protein after 72 h).  Crew et al. teach a wide range of PTM groups (see [1171]).  Crew et al. teach a wide range of linking moieties ([1182]-[1184]).
	Crew et al. do not disclose the compound 
    PNG
    media_image7.png
    154
    408
    media_image7.png
    Greyscale
.
	Szardenings et al. teach imaging agents for detecting neurological dysfunction (see title).  Szardenings et al. disclose T807 
    PNG
    media_image8.png
    117
    193
    media_image8.png
    Greyscale
, T805 
    PNG
    media_image9.png
    104
    167
    media_image9.png
    Greyscale
, and T794 
    PNG
    media_image10.png
    97
    179
    media_image10.png
    Greyscale
 (see [0156]).  In particular, T807, T805, and T794 have shown excellent brain uptake.  These compounds also display high binding affinity to tau fibrils.  Autoradiography demonstrated labeling of NFTs in AD brain sections (see [0163]).  Szardenings et al. teach that tracers or probes can be radiolabeled with a radionuclide useful for PET imaging such as 11C and 18F (see [0005]).
	Bradner et al. teach methods to induce targeted protein degradation through bifunctional molecules (see title).  Bradner et al. teach bifunctional compounds which find utility as modulators of ubiquitination and proteosomal degradation of targeted proteins, especially compounds comprising an inhibitor of a polypeptide or protein that is degraded and/or otherwise inhibited by the bifunctional compounds of the application.  The present application provides compounds having the general structure dregon-linker-targeting ligand (see pg. 15).  Bradner et al. teach dBET24 
    PNG
    media_image11.png
    268
    585
    media_image11.png
    Greyscale
 (see pg. 96) and dBET64 
    PNG
    media_image12.png
    284
    652
    media_image12.png
    Greyscale
 (see pg. 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Crew et al. by substituting the targeting ligand 
    PNG
    media_image13.png
    140
    200
    media_image13.png
    Greyscale
 with 
    PNG
    media_image14.png
    109
    210
    media_image14.png
    Greyscale
 as taught by Szardenings et al. and Bradner et al. because it would have been expected to advantageously enable a bifunctional compound able to effect degradation of tau using a targeting ligand that advantageously displays high binding affinity to tau fibrils wherein the amide on the targeting ligand advantageously enables conjugation to the linking amino group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Szardenings et al. by further enriching the compound with a radionuclide such as carbon-11 because it would have been expected to advantageously enable in vivo imaging the compound by PET. 

Claim(s) 1-3, 7, 26, 28-29, 32-35, 40, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. (WO 2016/105518 A1; published 20 Jun. 2016; see IDS filed on 24 Mar. 2020), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012; see attached 892) and Crew et al. (WO 2017/011590 A1; published 19 Jan. 2017; see IDS filed on 24 Mar. 2020).

	Bradner et al. teach as discussed above.  Bradner et al. teach that the linker covalently binds to the targeting ligand and the targeting ligand is capable of binding to or binds to a targeted protein (see pg. 15).  Bradner et al. teach a wide range a linker moieties (see pgs. 46-56).  Bradner et al. teach a wide range of targeting ligands (see pg. 57-94).  Bradner et al. disclose dFKBP-36, dFKBP-35, and dFKBP-37 (see pg. 111).
	Bradner et al. do not disclose the compound 
    PNG
    media_image1.png
    135
    329
    media_image1.png
    Greyscale
.
	Szardenings et al. teach as discussed above.
	Crew et al. teach alanine based modulators of proteolysis and associated methods of use (see title).  Crew et al. teach compound which contain one end a ligand which binds to the IAP E3 ubiquitin ligase and on the other end a moiety which binds a target protein such that the target protein is placed in proximity to the ubiquitin ligase to effect degradation of that protein (see abstract).  Crew et al. teach compounds targeting aggregation protein including tau protein (see [00275]-[00276]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Bradner et al. (dFKBP-36) by substituting the targeting ligand 
    PNG
    media_image15.png
    264
    499
    media_image15.png
    Greyscale
 and optionally linker with 
    PNG
    media_image16.png
    118
    263
    media_image16.png
    Greyscale
 as taught by Szardenings et al. and Crew et al. because it would have been expected to advantageously enable a bifunctional compound able to effect degradation of tau using a targeting ligand that advantageously displays high binding affinity to tau fibrils.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Szardenings et al. by further enriching the compound with a radionuclide such as carbon-11 because it would have been expected to advantageously enable in vivo imaging the compound by PET.


Claim(s) 1-3, 7, 26, 28-29, 32-35, 40, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 106543185 A-English translation; published 29 Mar. 2017; see attached 892), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012; see attached 892) and Crew et al. (WO 2017/011590 A1; published 19 Jan. 2017; see IDS filed on 24 Mar. 2020).

	Lu et al. teach a compound targeting ubiquination to degrade PLK1 and BRD4 and its applications (see title).  Lu et al. teach that PROTAC technology utilizes a bifunctional small molecule to bring the target protein and intracellular E2 closer resulting in degradation of the target protein.  PROTACs contain three functional structures: (1) the part that can bind to protein substrates; (2) the part that can bind to E3; (3) the linking chain of the first two parts. (see [0005]).  Lu et al. disclose the compound 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (see [0026]).  Lu et al. teach pharmaceutical compositions comprising a pharmaceutical excipient (see [0027]).  Lu et al. teach that thalidomide analogs are selected as the site for binding with E3 ligase in PROTACs (see [0033]).
Lu et al. do not disclose the compound 
    PNG
    media_image1.png
    135
    329
    media_image1.png
    Greyscale
.
	Szardenings et al. teach as discussed above.
	Crew et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Lu et al. (compound above) by substituting the targeting ligand with 
    PNG
    media_image18.png
    123
    180
    media_image18.png
    Greyscale
 as taught by Szardenings et al. and Crew et al. because it would have been expected to enable a bifunctional compound advantageously able to effect degradation of tau using a targeting ligand that advantageously displays high binding affinity to tau fibrils where the amide on the linking group advantageously enables conjugation to the linking amino group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Szardenings et al. by further enriching the compound with a radionuclide such as carbon-11 because it would have been expected to advantageously enable in vivo imaging the compound by PET.

Technical Background Material
Bradner et al. (WO 2017/024318 A1; published 9 Feb. 2017; see IDS filed on 13 Jul. 2022) is not being used in any of the above rejections as the teachings of Bradner et al. are cumulative.  Bradner et al. teach administering to the patient heterobifunctional compound which binds to the dTAG and ubiquitin ligase in a manner that brings the dTAG into proximity with the ubiquitin ligase, such that the CAR is ubiquitinated and then degraded by the proteasome (see pg. 5).  A number of drug targets for human therapeutics represent dTAG targets to which protein target or dTAG targeting ligand may be bound and incorporated into compounds according to the present invention.  These include beta amyloid (see pg. 117).  Bradner et al. disclose the compounds dBET208 
    PNG
    media_image19.png
    333
    960
    media_image19.png
    Greyscale
 and dBET212 
    PNG
    media_image20.png
    428
    772
    media_image20.png
    Greyscale
 (see Fig. 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618